                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
UNITED STATES DISTRICT COURT
                                                             DATE FILED: 12/2/2019
SOUTHERN DISTR ICT OF NEW YORK

 KAREEM MARTIN,
                                 Petitioner,                     19-CV-2706 (VEC)

                     -against-                                 14-CR-0546-02 (VEC)
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 25, 2019, Petitioner filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255, see 19-CV-2706 Dkt. 1;

       WHEREAS on April 3, 2019, the Court directed the U.S. Attorney’s Office to answer the

motion no later than June 3, 2019, and gave Petitioner “thirty days from the date on which [he] is

served with Respondent’s answer to file a response” to the U.S. Attorney’s Office’s answer, see

19-CV-2706 Dkt. 3;

       WHEREAS on June 3, 2019, the U.S. Attorney’s Office filed a memorandum in

opposition to Petitioner’s motion, see 14-CR-0546 Dkt. 626, meaning that Petitioner’s response

was due no later than July 8, 2019; and

       WHEREAS on July 12, 2019, the Court extended Petitioner’s deadline to respond to

August 23, 2019, see 19-CV-2706 Dkt. 6;

       WHEREAS on August 26, 2019, the Court granted Petitioner’s request for additional

time to respond by endorsed letter to September 27, 2019, see 19-CV-2706 Dkt. 9;

       WHEREAS the Clerk of Court mailed the endorsed letter, 19-CV-2706 Dkt. 9, to

Petitioner’s listed address at the Metropolitan Detention Center, but Petitioner had, by that time,

been moved to the Metropolitan Correction Center;

                                               Page 1 of 2
       IT IS HEREBY ORDERED that, because he is proceeding pro se, Petitioner’s deadline to

respond to the U.S. Attorney’s Office’s memorandum in opposition is extended to January 15,

2020. Petitioner’s motion will be considered fully submitted and ready for decision as of that

date. No further extensions will be granted.

       The Clerk of Court is respectfully directed to (a) mail a copy of this order to Petitioner

Martin, with a copy of Respondent’s June 3, 2019 memorandum [14-CR-0546 Dkt. 626]

attached; and (b) note such mailing on the docket.



SO ORDERED.

 Dated:   December 2, 2019
          New York, New York

                                                               VALERIE CAPRONI
                                                             United States District Judge




                                            Page 2 of 2
